IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,093-01


                         EX PARTE ANTHONY MOLINA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CR16001830-F(1) IN THE 214TH DISTRICT COURT
                           FROM NUECES COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of burglary of a habitation, third-degree deadly conduct,

misdemeanor deadly conduct, and evading arrest. He was sentenced to imprisonment for one term

of twenty years, two terms of ten years, and one term of one year. The Thirteenth Court of Appeals

affirmed the judgment of conviction in his burglary case. Molina v. State, No. 13-17-00171-CR

(Tex. App.—Corpus Christi June 28, 2018) (not designated for publication). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that the State engaged in misconduct, the trial court erred, and trial and

appellate counsel were ineffective. On December 18, 2019, his application was denied in part and
                                                                                                  2

dismissed in part. Before disposing of his application, we ordered the Nueces County District Clerk

to respond to Applicant’s claim that he was charged $23.00 for the State’s response to his

application. On October 30, 2019, we received her response. She stated that Applicant was

inadvertently charged $23.00 for the State’s response and that he would be refunded the $23.00. In

a letter dated July 20, 2020, Applicant notified this Court that he had not yet received a refund,

despite sending a request in March to the District Clerk. In late August, the District Clerk advised

General Counsel of this Court that her office would be sending Applicant a check and that she would

send this Court documentation that she had done so. As of today, we have not received

documentation. Accordingly, we withdraw our previous disposition of this application and order the

District Clerk to send to this Court documentation that Applicant was refunded $23.00. She shall

respond within ten days of the date of this order.



Filed: February 24, 2021
Do not publish